Citation Nr: 1110338	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  05-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to an increased rating for residuals of shell fragment wounds to the right knee, evaluated as 10 percent disabling prior to January 17, 2006; and as 20 percent disabling from January 17, 2006 to August 19, 2006; and as 30 percent disabling since August 20, 2010.

3.  Entitlement to an increased rating for residuals of shell fragment wounds to the right leg, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of shell fragment wounds to the right thigh, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of shell fragment wounds to the left leg, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for residuals of shell fragment wounds to the left hip, rated as 10 percent disabling prior to August 20, 2010 and as 30 percent since August 20, 2010.

7.  Entitlement to an increased (compensable) rating for residuals of shell fragment wounds to the left buttocks.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to December 1969.  His awards and decorations include the Purple Heart and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO purported to grant service connection for residuals of shell fragment wounds to the right knee, with an assigned evaluation of 10 percent effective February 6, 2004; and to grant service connection for residuals of shell fragment wounds to the right leg, left leg, left hip, and left buttocks, with separately assigned evaluations of 0 percent for each disorder effective February 6, 2004.

In a July 2005 rating decision, and in recognition that service connection for the residuals of shell fragment wounds was previously granted in September 1972, the RO assigned 10 percent evaluations for, respectively, the above right leg, left leg, left hip, and left buttocks disorders effective April 24, 1972.  The RO also assigned a separate 10 percent evaluation for residuals of shell fragment wounds to the right thigh, effective April 24, 1972.  The RO continued the 10 percent and noncompensable evaluations for, respectively, the right knee and left buttocks disorders, but assigned an effective date of April 24, 1972, for the assignment of those evaluations.

Given that service connection was granted in September 1972 for residuals of shell fragment wounds of the "right leg," the Board finds that the proper evaluation assignable for the right thigh disorder is on appeal.

In a May 2006 rating decision, the RO increased the evaluation assigned the right knee disorder to 20 percent, effective January 17, 2006.  Those separate evaluations were made effective January 17, 2006.  

The Veteran testified before the undersigned at a hearing held at the RO in September 2006.  A transcript is of record.  

The Board remanded this case for additional development in February 2008.  While the case was on remand, the RO granted service connection for headaches in a September 2010 rating decision.  The Veteran has not expressed disagreement with the initial rating or effective date of the grant.  The issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In December 2010, the RO assigned the right knee disorder rating and the left hip disorder rating to 30 percent each, effective August 20, 2010.  These issues do remain within the Board's jurisdiction.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board must remand all of the Veteran's claims remaining on appeal due to inadequate VA examination reports.  

For instance, in February 2008, the Board remanded the hypertension issue for a VA examination.  Specifically, the Board instructed that the examiner to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or chronically worsened by any of his service-connected disorders.  Unfortunately, the opinion merely stated that the Veteran's hypertension was not related to service and did not discuss any possible relationship of this disorder to any of his service-connected disabilities.  Thus, the Board finds that this opinion is inadequate and that another remand of this claim is necessary.  Stegall.  

Also in February 2008, the Board remanded the shrapnel fragment wound claims for an appropriate VA examination as well.  Despite undergoing several VA examinations in July 2009, December 2009, and August 2010, the Veteran has yet to receive an adequate VA examination for any of the disabilities.  

Specifically, in February 2008, the Board remanded the Veteran's shrapnel fragment wound residuals claims with the following instruction:

With respect to each disability, the examiner must identify all of the specific muscle group(s) involved, and should specifically identify what functional abilities are affected.  The examiner should comment as to whether the disability associated with each of the affected muscle groups would be considered slight, moderate, moderately severe, or severe.  In this regard, he/she should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

As to the residuals of shell fragment wounds to the right knee, the VA examination findings are inadequate due to a series of vague comments about which muscles are involved.  The Veteran has been compensated using the criteria for an injury to Muscle Group XIV twice, once for the right thigh and once for the right knee.  During the July 2009 VA examination, the examiner stated that the Veteran had involvement of the rectus femoris and the muscles surrounding the right knee on the medial aspect.  The Veteran appears to be rated for the right thigh on the basis of the rectus femoris injury.  The Board presumes that the right knee rating is for those other injured muscles around the right knee, but the particular muscles and Muscle Groups were not identified as instructed in the Board remand.  This is particularly important as retained metallic bodies were located in these tissues, not the rectus femoris.  The July 2009, December 2009 and August 2010 examinations did not address this question.  

Also, the Board must remand the left buttock claim due to a lack of necessary medical findings.  Although the Veteran was identified with gluteus maximus injury at his December 2009 VA examination, the diagnosis was one of strain, not shrapnel injury.  The RO has service-connected the Veteran for a shrapnel injury to that muscle.  The Board must have clarification of whether the shrapnel reached the left gluteus maximus and, if so, the extent of the original injury.  If no shrapnel injury of the left gluteus maximus occurred, the examiner should so state.  

The Board must also remand the right thigh and left hip shrapnel fragment wound residual claims as inextricably intertwined with right knee and left buttock claims, respectively.  These ratings are initial from 1972.  Under the law at that time, combination of ratings of muscle injuries in the same anatomical segment or of muscle injuries affecting the movements of a single joint, either alone or in combination or limitation of the arc of motion will govern the ratings in the same anatomical region as across the knee or the pelvic girdle and thigh, but instead, the rating for the major group affected will be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity.  38 C.F.R. § 4.55(a) (1971).  Given that the right thigh is rated for a muscle injury which acts upon the knee, further findings related to the muscle injuries surrounding the right knee may alter the basis of the rating.  The right thigh claim is inextricably intertwined with the right knee claim.  For similar reasons, because the left buttock rating must be remanded, the left hip rating is intertwined.  The Board also notes that the RO has incorrectly assigned the Diagnostic Code for the left hip.  The VA examination reports indicate that the Veteran has involvement of the iliopsoas, which is a part of Muscle Group XVI.  The RO has assigned a rating based on Muscle Group XVIII.  This is clearly mistaken.  The RO will have the opportunity to revisit the rating while the case is on remand.  

As to the residuals of shell fragment wounds to the right and left leg, the Board must remand for identical reasons.  The Veteran is compensated under Diagnostic Code 5312 for an injury to Muscle Group XII for each leg.  The left tibialis anterior muscle was diagnosed with chronic strain in December 2009.  The Veteran is independently service-connected for scars of the lower legs in relation to these injuries.  The Veteran is receiving compensation for these injuries.  No muscle injury evaluation, either characterizing the initial injuries or describing current symptoms, was performed on Muscle Group XII in either leg.  In particular, there are no findings related to foot and ankle motion, the joints identified in the Diagnostic Code as the joints controlled by Muscle Group XII.  The closest appear in the record are a comment that the Veteran does not have a right knee muscle condition, but a problem with the right knee itself in July 2009 and a diagnosis of left tibialis anterior muscle in December 2009.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should also arrange for the Veteran to undergo a VA examination by a physician with appropriate expertise to determine the nature, extent and etiology of the Veteran's hypertension.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not that the hypertension was caused or chronically worsened by any of the Veteran's service-connected disorders.  The rationale for all opinions expressed should be explained.  The Veteran's claims files, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report is to reflect that such a review of the claims files was made.

2.  Thereafter the RO should schedule the veteran for a VA examination by a physician with appropriate expertise to determine the nature, extent and severity of the residuals of shell fragment wounds to the right knee; the nature, extent and severity of the residuals of shell fragment wounds to the right leg; the nature, extent and severity of the residuals of shell fragment wounds to the right thigh; the nature, extent and severity of the residuals of shell fragment wounds to the left leg; the nature, extent and severity of the residuals of shell fragment wounds to the left hip; and the nature, extent and severity of the residuals of shell fragment wounds to the left buttocks.

All indicated studies, including X-rays and range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The physician should be requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.  The physician should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare- ups (if the veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare- ups.  If this is not feasible, the physician should so state.

With respect to each disability, the examiner must identify all of the specific muscle group(s) involved, and should specifically identify what functional abilities are affected.  The examiner should comment as to whether the disability associated with each of the affected muscle groups would be considered slight, moderate, moderately severe, or severe.  In this regard, he/she should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

Additional specific questions must also be addressed:

a) What are the muscles surrounding the right knee other than the rectus femoris which were injured and/or have retained metallic fragments?  What are the nature, extent and severity of the injuries to those muscles?  If muscles were not injured but were disabled secondary to injury to the rectus femoris or some other muscle, the examiner should so state.

b) Was the left gluteus maximus damaged by shrapnel or is the disability one of strain secondary to injury and damage to the left iliopsoas?  If the gluteus maximus was damaged by shrapnel, the original character of the injury should be set forth as above.

c) What are the nature, extent and severity of the injuries to Muscle Group XII of both the right and left leg?  Findings should include an evaluation of the ankle and foot function on each side.

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate 


(CONTINUED ON NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


